Citation Nr: 0321167	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  97-32 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  



REMAND

In a June 1997 VA examination, the examiner diagnosed 
generalized anxiety disorder and noted that the veteran did 
not meet the DSM-IV category A criteria for a diagnosis of 
PTSD.  Subsequently, however, a diagnosis of PTSD has been 
reported by both a private physician and a licensed social 
worker.  Both the private physician and the social worker 
have indicated that the veteran's diagnosis of PTSD relates 
to his traumatic experiences in service.  

The veteran has provided stressor statements with names of 
soldiers who were wounded and killed during the time he 
served in Vietnam.  The USASCRUR has verified that the names 
provided by the veteran were individuals who were either 
wounded or killed during active service.  The USASCRUR was 
unable, however, to identify the veteran as a "body escort" 
during that time.  

It is the Board's belief that the record as it stands 
currently is inadequate for the purpose of rendering an 
informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  
Essentially, the Board requests that the following directives 
be accomplished so as to be able to render a fair and 
equitable decision in this case.  

In light of the foregoing, this case must be remanded for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
psychiatric disorder since his separation 
from service.  After securing the 
necessary releases, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature of his current psychiatric 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should specifically state whether the 
veteran meets the DSM-IV criteria for a 
diagnosis of PTSD.  The examiner should 
provide a rationale for all conclusions 
reached.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




